August 27, 2010 Ms. Jennifer O’Brien Securities and Exchange Commission Division of Corporation Finance, Mail Stop 7010 100 F. Street, N.E. Washington, D.C.20649 Re:Trans Energy, Inc. (the “Company”); Commission’s Comment Letter Dated July 15, 2010 File No. 0-23530 Dear Ms. O’Brien: This letter is in response to your comment letter referenced above.Set forth below are our responses addressing each of the items set forth in your letter. For your convenience, we have numbered the Company’s responses below in accordance with the comments received in your letter. Form 10-K for the Fiscal Year Ended December 31, 2009 Properties, page 11 1. Please add expanded disclosure to describe the internal controls used in your reserves estimation effort, and the qualifications of the in-house technical person primarily responsible for overseeing the preparation of the reserves estimates, as contemplated by Item 1202(a)(7) of Regulation S-K. Response:We will amend our filing to include the following: John Corp oversees the reserves estimation effort for the company.He is a graduate of Marietta College with a BS in Petroleum Engineering and has over 30 years experience in the Oil & Gas Industry.John works closely with Wright & Company, Inc. and the company’s land and Accounting department in preparing the reserve updates. 2. Please expand your disclosure to provide a general discussion of the technologies used to establish the appropriate level of certainty for material additions to your reserve estimates, as contemplated by Item 1202(a)(6) of Regulation S-K. Response:We will amend our filing to include the following: The general calculations pertaining to the estimate of reserves, both developed and undeveloped, include but are not limited to: 1) extrapolation of historical production trends; 2) log analysis and volumetric calculations; 3) log cross-sections to confirm continuity of certain formations and/or; 4) analogy to similar producing properties producing from the same formation. The estimates of reserves were based on reliable technologies that have been field tested and have demonstrated consistency and repeatability in the formation being evaluated. The economic producibility of these reserves assignments has been established by reliable technology to be reasonably certain in the continuous accumulation in the geographic area to which the reserves are assigned. 3. Please expand your disclosure to address the requirements of Item 1203(b) through (d) of Regulation S-K regarding your proved undeveloped reserves, or otherwise advise as to applicability of each Item requirement.In this regard, we note your proved undeveloped reserves increased approximately 310% from the prior year, yet you do not appear to have explained the reasons for the material change. Response:We will amend our filing to include the following: Proved undeveloped reserves in 2008 included 20 vertical Marcellus wells, with a total net reserve of 9,124,722 MMF.During 2009, we drilled and completed the Hart 28H, a horizontal Marcellus well in Wetzel Co.This well was not considered as proven undeveloped at the year end December 31, 2008.Furthermore, competitors drilled horizontal Marcellus wells in Marshall Co. during 2009, giving us offset proven undeveloped wells.Total proven undeveloped wells at the end of 2009 included 25 horizontal Marcellus wells, with a total net reserve of 31,634,473 MMF.We did not convert any proven undeveloped to proven developed during 2009. In addition, we removed all shallow proven undeveloped reserves from our evaluation and only focused on Marcellus proven undeveloped reserves since 2008, so no proven undeveloped reserves have remained undeveloped for more than five years. Productive Gas Wells, page 11 4. Please revise your presentation to disclose the number of net productive and dry exploratory wells drilled, distinguished from net productive and dry development wells drilled, as required by Item 1205(a)(1) and (2) of Regulation S-K. Response:We will amend our filing to include the following: Drilling Activity – The following table sets forth the number of gross and net productive and dry development and exploratory wells completed in the periods noted.All drilling was in the United States. Net Productive and Dry Wells Completed (a) Gross Net Gross Net Gross Net Development wells (b) Productive
